        Case
        Case 1:19-cv-08168-JSR Document16-3
             1:19-cv-08168-JSR Document 20 Filed
                                            Filed 09/27/19
                                                  09/20/19 Page
                                                           Page 11 of1
                                                                   of 6



UNITED STATES DISTRICT COURT                                  USDCSDN't            i
SOUTHERN DISTRICT OF NEW YORK
                                                              DOCUMENT
IMH BROADWAY TOWER SENIOR                         )        ELECTRONlCALLY FILED
LENDER, LLC and IMH BROADWAY                      )        DUC #:--,,-+-~~
TOWER MEZZ LENDER, LLC,                           )        DATF.; ·n.ED:
                                                  )            - - -           1




                                 Plaintiffs,      )                     ' .    j


                                                  )
                       V.                         ) Case No. 1: 19-cv-0~168-JSR
                                                  )                    '
WILLIAM HERTZ, ISAAC HERTZ and                    )
SARAH HERTZ,                                      )
                                                  )
                                 Defendants.      )
                                                  )
________________                                  )
                                                            I
                            ORDER FOR ADMISSION PRO HAC VICE
                                                                           '
                                                                           1
       The Motion of Thaddeus D. Wilson, for admission to practice Prb Hae Vice in the above-
captioned action is granted.
       Applicant has declared that he is a member in good standing 6f the bar of the state of
Georgia; and that his contact information is as follows:
               Applicant's Name:               Thaddeus D. Wilson
               Firm Name:                      King & Spalding LLP
               Address:                        1180 Peachtree Street
               City/State/Zip:                 Atlanta, GA 30309       ,
               Telephone/Fax:                  (404) 572-48421 (404) s1i-s100
       Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel
for Defendants in the above entitled action;
                                                                       '
       IT IS HEREBY ORDERED that Applicant is admitted to pra~tice Pro Hae Vice in the
above captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including
the Rules governing discipline of attorneys.
          Case
           Case1:19-cv-08168-JSR
                1:19-cv-08168-JSR Document 20 Filed
                                  Document 16       09/27/19 1Page
                                              Filed09/20/19    Page1 2ofof2 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IMH BROADWAY TOWER SENIOR                          )
:CENDER, LLC and IMH BROADWAY                      )
TOWER MEZZ LENDER, LLC,                            )
                                                   )
                               Plaintiffs,         )
                                                   )
                        V.                         ) CaseNo.1: 19-cv-08168-JSR
                                                   )
WILLIAM HERTZ, ISAAC HERTZ and                     )
SARAH HERTZ,                                       )
                                                   )
                               Defendants.         )
                                                   )
________________                                   )

                         MOTION FOR ADMISSION PRO HAC VICE

          Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Thaddeus D. Wilson hereby moves this Court for an Order for
                                                                              1
admission to practice Pro Hae Vice to appear as counsel for Defendants in the above-captioned

action.

          I am in good standing of the bar of the state of Georgia, and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.

          Respectfully submitted this 20th day of September, 2019.

                                             Isl Thaddeus D. Wilson
                                             Thaddeus D. Wilson
                                             KING & SPALDING LLP
                                             1180 Peachtree Street NE
                                             Atlanta, GA 30309
                                             Telephone: (404) 572-4842 ,
                                             Fax: (404) 572-5100
                                             Email: thadwilson@kslaw.com
                                                                          '
                                             Counsel for Defendants
      Case
       Case1:19-cv-08168-JSR
            1:19-cv-08168-JSR Document 20 Filed
                              Document 16       09/27/191Page
                                          Filed09/20/19   Page2 3ofof
                                                                    26




                             CERTIFICATE OF SERVICE                   I'
                                                                      l
      I hereby certify that on September 20, 2019 I electronically filed t~e foregoing MOTION
                                                                      I

FOR ADMISSION PRO HAC VICE with the Clerk of the court using the CM/ECF system.
                                                                      I




                                             Isl Thaddeus D. Wilson
                                             Thaddeus D. Wilson
         Case
         Case 1:19-cv-08168-JSR  Document16-1
              1:19-cv-08168-JSR Document  20 Filed  09/27/19 Page
                                              Filed 09/20/19! Page14ofof26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IMH BROADWAY TOWER SENIOR                         )
LENDER, LLC and IMH BROADWAY                      )
TOWER MEZZ LENDER, LLC,                           )
                                                  )
                              Plaintiffs,         )
                                                  )
                      v.                          ) Case No. 1: 19-cv-08~68-JSR
                                                  )
WILLIAM HERTZ, ISAAC HERTZ and                    )
SARAH HERTZ,                                      )
                                                  )
                              Defendants.         )
_______________                                   )
                                                  )

                     AFFIDAVIT OF THADDEUS D. WILSON
             IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE
       I, Thaddeus D. Wilson, hereby affinns as follows:

       1.      I make this affidavit pursuant to Local Rule 1.3 in support of the motion for my

admission to appear and practice before this Court in the above-captioned matter as counsel pro

hac vice for Defendants in this matter.
                                                                            '
       2.      I am a partner v,ith the law firm King & Spalding LLP. My business address,

telephone number, facsimile number, and email address are as follows:

               Thaddeus D. Wilson
               KING & SPALDING LLP
               1180 Peachtree Street NE
               Atlanta, GA 30309
               Telephone: (404) 572-4842
               Fax: (404) 572-5100
               Email: thadwilson@kslaw.com

       3.      I am an attorney who is a member in good standing of the bar of the State of

Georgia,. A current certificate of good standing is attached to this Affidavit as Exhibit 1.

       4.      I have never been convicted of a felony.
            Case 11:19-cv-08168-JSR
            Case                     Document
                   :19-cv-08168-JSR Document   20 Filed
                                             16-1 Filed09/20/19
                                                        09/27/19 Page
                                                                  Page2 5ofof2 6




       5.       I have never been censured, suspended, disbarred or denied fldmission or

readmission by any court.                                                   1
                                                                            !
       6.       There are no disciplinary proceedings presently against me. l


                                                                            l
                                                                            I

       I declare under penalty of perjury under the laws of the United States of America that the
                                                                            I


foregoing is true and correct.



                                                 Thaddeus D. Wilson


Dated: September 20, 2019


STATE OF GEORGIA                 )
                                 ) 'Ss.:
COUNTY Of FULTON                 )




S~om t~d subscribed before me
this J£L__tiay of September, 2019
                                                                                                        1
                  Case
                   Case 1:19-cv-08168-JSR Document16-2
                        1:19-cv-08168-JSR Document 20 Filed
                                                       Filed 09/27/19
                                                             09/20/19 Page 6 of
                                                                      Page 1 of 16
        State Bar
        of Georgia
                                                                   · ·       Lawyers Serving the Public and the JJstice System
                                                                                                        1
                                                                                                        I



        Mr. Thaddeus David Wilson
        King & Spalding LLP
        1180 Peachtree Street NE
        Atlanta, GA 30309




        CURRENT STATUS:                      Active Mem her-Good Standlng
        DATE OF ADMISSION:                   11/21/2008
        BAR NUMBER:                          596008
        TODAY'S DATE:                        09/19/2019




        The prerequisites for practicing law in the State of Georgia are as follows:


             • Certified by the Office of .Bar Admissions, either by Exam, or on Motion (Reciprocity).
             • Sworn in to the Superior Court in Georgia, highest court required to practice law in Georgia.
             • Enrolled with the State Bar of Georgia, administrative arm of the Supreme Court of Georgia.


                                                                                                    I

        This member is currently in "good sta11ding" as termed and defined by State Bar Rule 1-204. The member is
        current in license fees and is not suspended or disbarred as of the date of this letter. 1




                                                 STATE BAR OF GEORGIA

                                                        vdAinct~     ~vv~
                                              Official Representative of the State Bar of Georgia
                                                                                                I




     HEADQUARTERS                                    COASTAL GEORGI.A Of't'ICB                               SOUTH GEORGIA 0.f.flCB
104 Marielm St. NW. Suite 100                               18 E. Bay St.                                      244 E. 2nd St. (3J79l~)
  Atlanta. GA 30303-2743                              Savannah, GA 31401-1225                                      P.O. Box 1390
404-527-8700 • 800-534-6865                         912-259-9910 • 877-239-9910                               Tifton, GA 31 793-1390
      Fax 404-527-8717                                    Pax 912-239-9970                                  229-387-0446 • 800-330-0446
       www.gabar.org                                                                                             tax 229-382-7435
